IN THE UNITED STATES DISTRIC'I` COURT
FOR THE DlSTRICT OF MARYLAND

BALMATEE HALIMAH AL HULAIS,
Plaintifl',
vs.

Civil Action No. ADC-18-0118

COMMISSIONER, SOCIAL SECURITY

ADMINISTRATION,l
Defendant.

*
*
*
*
*
*
*
*
*
*
*

****************************

MEMORANDUM OPINION

On January 12, 2018, Balmatee Halimah Al Hulais (“Plaintiff”) petitioned this Court to
review the Social Security Administration’s (“SSA”) final decision to deny her claim for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). See ECF No. l (“the
Complaint"). ARer consideration of the Complaint, the parties’ cross-motions for summary
judgment (ECF Nos. 16, l7), and the response thereto (ECF No. 18), the Court finds that no hearing
is necessary See Loc.R. 105.6 (D.Md. 2018). ln addition, for the reasons that follow, Plaintift`s
Motion for Summary Judgment (ECF No. 16) and Defendant’s Motion for Summary Judgment
(ECF No. l7) are DENLED, the decision of the SSA is REVERSED IN PART, and the case is
REMANDED to the SSA for further analysis in accordance with this opinion.

PRocEnuRAL Hlsronv
On November 18, 2014, Plaintifl` filed a Title II application for DIB as well as a separate

Title XVI application for SSI, which both alleged disability beginning on October 15, 2014. Her

 

1 Currently, the position of Commissioner of the Social Security Administration is vacant, and
most duties are fulfilled by Nancy A. Berryhill, Deputy Commissioner of Operations, performing
the duties and functions not reserved to the Commissioner of Social Security.

l

claims were denied initially and upon reconsideration on March 12, 2015 and July 17, 2015,
respectively. Subsequently, on August 7, 2015, Plaintiff` filed a written request for a hearing and,
on November 8, 2016, an Administrative Law Judge (“ALJ”) presided over a video hearing On
January 12, 2017, the ALJ rendered a decision ruling that Plaintiff` “ha[d] not been under a
disability, as defined in the Social Security Act [(the “Act”)], from October 15, 2014, through
[January 12, 2017,] the date of this decision.” ECF No. 10 at 38. Thereafter, Plaintifi` filed an
appeal of the ALJ’s disability determination and, on November 14, 2017, the Appeals Council
denied Plaintif’f’s request for review. Thus, the decision rendered by the ALJ became the final
decision of the SSA. See 20 C.F.R. § 416.1481 (2018); see also Sims v. Apfel, 530 U.S. 103, 106-
07 (2000).

On January 12, 2018, Plaintifi` filed the Complaint in this Court seeking judicial review of
the SSA’s denial of her disability application. On August 28, 2018, Plaintiff` filed a Motion for
Summary Judgrnent, and Defendant filed a Motion for Summary Judgment on October l, 2018.
On October 23, 2018, Plaintifi` responded to Defendant’s motion.2 This matter is now fully briefed
and the Court has reviewed both parties’ motions and the response thereto.

STAN_M_R,LREVM
“This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C.A. §
405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).
The Court, however, does not conduct a de novo review of the evidence. lnstead, the Court’s
review of an SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if` supported

by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g); see Smith v. Chater, 99

 

2 On November 9, 2018 in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings

2

F.3d 635, 638 (4th Cir. 1996) (“’I`he duty to resolve conflicts in the evidence rests with the ALJ,
not with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not
conduct a de novo review of the evidence, and the [SSA] ’s finding of non-disability is to be upheld,
even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).
Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether
the ALJ`s finding that the plaintiff is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law. Brown v. Comm ’r Soc. Sec. Admin. ,
873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination
when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by
substantial evidence.” (citation and internal quotation marks omitted)).

“Substantial evidence is that which a reasonable mind might accept as adequate to support
a conclusion. It consists of more than a mere scintilla of evidence but may be less than a
preponderance." Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (intemal citations and
quotation marks omitted). “ln reviewing for substantial evidence, we do not undertake to reweigh
conflicting evidence, make credibility determinations, or substitute our judgment for that of the
ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is
disabled, the responsibility for that decision falls on the ALJ." Hancock v. Astrue, 667 F.3d 470,
472 (4th Cir. 2012) (interna] citations and quotation marks omitted). Therefore, in conducting the
“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all
relevant evidence and sufficiently explained the weight accorded to that evidence. Slerl:'ng

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

DlsAnlerY DETERM|NATloNs AND BuRm-:N or PRooF

In order to be eligible for DIB and SSI, a claimant must establish that she is under disability
within the meaning of the Act. The term “disability,” for purposes of the Act, is defined as the
“inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
l382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be determined to be under
disability where “[her] physical or mental impairment or impairments are of such severity that
[s]he is not only unable to do [her] previous work but cannot, considering [her] age, education,
and work experience, engage in any other kind of substantial gainful work which exists in the
national economy[.]” 42 U.S.C. §§ 423(d)(2)(A), l382c(a)(3)(B).

In determining whether a claimant has a disability within the meaning of the Act, the ALJ,
acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of
Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634-
35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding
of disability or nondisability can be made, the SSA will not review the claim further.” Barnhart
v. Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R §§ 404.1520(a)(4), 416.920(a)(4).

At step one, the ALJ considers the claimant’s work activity to determine if the claimant is
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the
claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.
§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

At step two, the ALJ considers whether the claimant has a “severe medically determinable

physical or mental impairment [or combination of impairments] that meets the duration

requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If` the claimant does not have
a severe impairment or combination of impairments meeting the durational requirement of twelve
months. then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,
416.920(a)(4)(ii), 416.920(¢).

At step three, the ALJ considers whether the claimant’s impairments, either individually or
in combination, meet or medically equal one of the presumptively disabling impairments listed in
the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the
impairment meets or equals one of the listed impairments, then the claimant is considered disabled,
regardless of the claimant’s age, education, and work experience 20 C.F.R. §§
404.1520(a)(4)(iii), 404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d
288, 291 (4th Cir. 2013).

Prior to advancing to step four of the sequential evaluation, the ALJ must assess the
claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifih steps of
the analysis. 20 C.F.R. §§ 404.1520(¢), 416.920(¢). RFC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular
and continuing basis. SSR 96-8p, 1996 WL 374184, at *l (July 2, 1996). The ALJ must consider
even those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

ln determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,
allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20
C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence
of a medical impairment that could reasonably be expected to produce the actual alleged
symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ

must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.

§ 404.1529(c)(1). At this second stage, the ALJ must consider all of the available evidence,
including medical history, objective medical evidence, and statements by the claimant. 20 C.F.R.
§ 404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can
sometimes manifest at a greater level of severity of impairment than is shown by solely objective
medical evidence, SSR l6-3p, 2017 WL 5180304, at l“2-13 (Oct. 25, 2017). To assess credibility,
the ALJ should consider factors such as the claimant’s daily activities, treatments she has received
for her symptoms, medications, and any other factors contributing to functional limitations Id. at
*6-8.

At step four, the ALJ considers whether the claimant has the ability to perform past relevant
work based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). lf the
claimant can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§
404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f).

Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifih
and final step of the sequential analysis. During steps one through four of the evaluation, the
claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482
U.S. 137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts
to the ALJ to prove: (l) that there is other work that the claimant can do, given the claimant’s age,
education, work experience, and RFC (as determined at step four), and; (2) that such alternative
work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),
416.920(a)(4)(v); see Hancock, 667 F.3d at 472-73; Walls v. Barnhart, 296 F.3d 287, 290 (4th
Cir. 2002). If the claimant can perform other work that exists in significant numbers in the national

economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),

404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is

disabled. Id
ALJ Dr:rEanNATroN

ln the instant matter, the ALJ performed the sequential evaluation and found at step one
that Plaintif`f had not engaged in substantial gainful activity since the alleged onset date of October
15, 2014. ECF No. 10 at 30. At step two, the ALJ found that Plaintif`f had the severe impairments
of “degenerative disc disease, bilateral frozen shoulders, diabetes mellitus, and depressive
disorder.” Id. At step three, the ALJ determined that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled the severity of one of the listed
impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. Id. at 3l. At step four, the ALJ determined
that Plaintiff had the RFC:

to perform light work as defined in 20 CFR 404.1567(b) and
416.967(b), except [Plaintiff] can lifi and carry twenty pounds
occasionally and ten pounds frequently; stand and walk for four out
of eight hours; and sit for six out of eight hours. [Plaintifi] can
occasionally climb stairs, balance, stoop, kneel, crouch, and crawl,
but cannot climb ladders. She can occasionally reach overhead. She
requires the option to stand for thirty to forty minutes and sit for ten
to fifteen minutes throughout the workday. [Plaintiff] cannot have
concentrated exposure to vibration and cannot have any exposure to
hazards. [Plaintif’f] can perform simple, routine tasks and can have
frequent contact with supervisors, coworkers and the public.
[PlaintiH] is limited to low stress work defined as occasional
decisionmaking and occasional changes in work setting.

ld. at 32-33. The ALJ then determined that Plaintifi` had past relevant work as a nurse assistant,
convenience store manager, and dialysis technician, but that she is unable to perform such work,
ld. at 36-37. Finally, at step five, the ALJ found that, “[c]onsidering [Plaintiff]’s age, education,
work experience, and [RFC], there are jobs that exist in significant numbers in the national

economy that [Plaintiff] can perforrn.” ld. at 37. Thus, the ALJ concluded that PlaintiH` “ha[d]

not been under a disability, as defined in the [Act], from October 15, 2014, through [January 12,
2017,] the date of this decision.” ld. at 38.
DlSCU§lON

Plaintiff` raises two allegations of error on appeal: (l) that the ALJ improperly accounted
for Plaintiff’s moderate difficulties in concentration, persistence, or pace in the RFC finding; and
(2) that the ALJ failed to properly evaluate whether Plaintiff’s impairments met or equaled Listing
l.04A. The Court agrees with Plaintist first argument, but Plaintiff’s second argument lacks
merit. Each alleged error is addressed below.

A. The ALJ’s RFC Determination lmproperly Accounted For Plaintiff's Moderate
Difficulties With Concentratioo, Persistence, Or Pace.

Plaintifi` first contends that the ALJ’s RFC assessment failed to adequately account for her
moderate difficulties in concentration, persistence, or pace in violation of Mascio v. Colvin, 780
F.3d 632 (4th Cir. 2015). ECF No. 16-1 at 9-16. Specifically, Plaintiff argues that the ALJ did
not include a limitation to account for Plaintiff’s moderate difficulties by merely stating that
Plaintiff` “can perform simple, routine tasks” and that the ALJ failed to explain why including a
limitation was unnecessary. ld. at 13-16 (record citation and internal quotation marks omitted).
The Court agrees.

At step three of the sequential evaluation, the ALJ must determine whether the claimant’s
impairments meet or equal one or more of the impairments listed in 20 C.F.R. pt. 404, subpt. P,
app. 1. Listings 12.00 et seq. pertain to mental impairments 20 C.F.R. pt. 404, subpt. P, app. 1,
12.00. “Each [L]isting therein, consists of: (1) a brief statement describing its subject disorder; (2)
‘paragraph A criteria,’ which consists of a set of medical findings; and (3) ‘paragraph B criteria,’
which consists of a set of impairment-related functional limitations.” Rayman v. Comm ’r. Soc.

Sec. Admin., No. SAG-l4-3102, 2015 WL 6870053, at *2 (D.Md. Nov. 6, 2015) (citing 20 C.F.R.

pt. 404, subpt. P, app. 1, 12.00(A)). lf the paragraph A and paragraph B criteria are satisfied, the
ALJ will find that the claimant meets the listed impairment ld.

Paragraph B provides the functional criteria assessed by the ALJ and consists of four broad
functional areas: (l) activities of daily living; (2) social functioning; (3) concentration, persistence,
or pace; and (4) episodes of decompensation. 20 C.F.R. pt. 404, subpt. P, app. 1, 12.00(A)(2)(b).
The ALJ employs a “special technique” to rate the degree of a claimant’s functional limitations in
these areas. 20 C.F.R. §§ 404.1520a(b), 416.920a(b). The ALJ’s evaluation must determine “the
extent to which [the claimant’s] impairment(s) interferes with [the] ability to function
independently, appropriately, eff`ectively, and on a sustained basis” and must include a specific
finding as to the degree of limitation in each of the four functional areas. 20 C.F.R. §§
404.1520a(c), 416.920a(c). The ALJ uses a five-point scale to rate a claimant’s degree of
limitation in the first three areas: none, mild, moderate, marked, and extreme. 20 C.F.R. §§
404.1520a(c)(4), 416.920a(c)(4). “To satisfy the paragraph B criteria, [a claimant’s] mental
disorder must result in ‘extreme’ limitation of one, or ‘marked’ limitation of two, of the four areas
of mental fiinctioning.” 20 C.F.R. pt. 404, subpt. P, app. l, 12.00(A)(2)(b).

The functional area of concennation, persistence, or pace “refers to the abilities to focus
attention on work activities and stay on task at a sustained rate.” 20 C.F.R. pt. 404, subpt. P, app.
1, 12.00(E)(3). According to the regulations, examples of the ability to focus attention and stay
on task include:

Initiating and performing a task that [the claimant] understand[s]
and know[s] how to do; working at an appropriate and consistent
pace; completing tasks in a timely manner; ignoring or avoiding
distractions while working; changing activities or work settings
without being disruptive; working close to or with others without

interrupting or distracting them; sustaining an ordinary routine and
regular attendance at work; and working a full day without needing

more than the allotted number or length of rest periods during the
day.

Id.

In Mascio, the United States Court of Appeals for the Fourth Circuit determined that
remand was appropriate for three distinct reasons, including the inadequacy of the ALJ’s
evaluation of “moderate difficulties” in concentration, persistence, or pace, 780 F.3d at 638.
Specifically, the Fourth Circuit recognized a difference between the ability to perform simple tasks
and the ability to stay on task, stating that the latter ability concerns the broad functional area of
concentration, persistence, or pace, Id. Although the Fourth Circuit noted that the ALJ’s error
might have been cured by an explanation as to why the claimant’s moderate difficulties in
concentration, persistence, or pace did not translate into a limitation in the claimant’s RFC, it held
that absent such an explanation, remand was necessary. Id.; see also Carr v. Colvin, No. TMD
15-685, 2016 WL 4662341, at *10 (D.Md. Sept. 7, 2016) (remanding for the ALJ to “determine
on a function-by-function basis how Plaintif’f"s impairments affect his ability to work for a full
workday”).

Here, the ALJ’s RFC assessment did not properly account for Plaintifi’s difficulties in
concentration, persistence, or pace. At step three of the sequential evaluation, the ALJ determined
that “[w]ith regard to concentration, persistence or pace, [Plaintifi'j has moderate difficulties,” and
further explained that:

[Plaintiff`] testified that she experiences problems with her memory.
Dr. Phil]ips indicated that [Plaintiff`] recalled only two of three
words at a delay and could not perform serial sevens. However,
[Plaintiff] had apparently normal judgment and no flight of ideas in
March 2015. [Plaintiff] also displayed normal cognition and good
insight in January 2016.

ECF No. 10 at 32 (intemal record citations omitted).

10

The ALJ then limited Plaintiff`s RFC, in pertinent part, stating that Plaintiff “can perform
simple, routine tasks and can have frequent contact with supervisors, coworkers and the public.
[Plaintiff] is limited to low stress work defined as occasional decisionmaking and occasional
changes in work setting.” ld. at 33. The latter portion of this RFC finding imposes a restriction
that corresponds with the ALJ’s finding of moderate difficulties in social functioning, not
concentration, persistence, or pace. See Henry v. Berryhill, No. BPG-l7-57, 2018 WL 558839, at
*3 (D.Md. Jan. 25, 2018). Thus, there is no restriction for the ALJ’s findings of moderate
difficulties in concentration, persistence, or pace, See Bey v. Benyhill, No. CBD-l7-2292, 2018
WL 3416944, at *3-4 (D.Md. July 12, 2018) (determining that an RFC which limited the claimant
“to simple, routine tasks and occasional contact with supervisors, coworkers-, and the public” and
“low stress work, defined as occasional decisionmaking and occasional changes in the work
setting” failed to account for the claimant’s moderate limitations in concentration, persistence, or
pace (record citation omitted)); Mims v. Benjyhill, No TMD 16-2813, 2017 WL 3704615, at *7
(D.Md. Aug. 28, 2017) (determining that an “RFC assessment limiting Plaintifi` to ‘a low stress
job defined as occasional interaction with the public, co-workers, or supervisors’ d[id] not account
for Plaintiff’s moderate difficulties in maintaining concentration, persistence, or pace” (internal
record citation omitted)); McDonald v. Comm ’r, Soc. Sec. Admin., No. SAG-16-3041, 2017 WL
3037554, at *4 (D.Md. July 18, 2017) (concluding that “there [wa]s no corresponding restriction
for the finding of moderate difficulties in concentration, persistence, or pace, such that it
addresse[d the claimant’s] ability to sustain work throughout an eight-hour workday” where “the
ALJ imposed a RFC restriction that [the claimant could] perform ‘simple, routine, and repetitive
tasks involving only simple work-related decisions with few if any workplace changes and only

occasional supervision”’ (record citation omitted)). The ALJ noted Plaintiff`s difficulties in this

ll

area in her opinion and explicitly acknowledged evidence that Plaintiff has difiiculties maintaining
concentration, persistence, or pace, ECF No. 10 at 32, 35, 36; see also Martin v. Comm ’r, Soc.
Sec. Admin., No. SAG-15-335, 2015 WL 7295593, at *3 (D. Md. Nov. 18, 2015) (remanding case
after the ALJ discussed evidence pertaining to the claimant’s difficulties in concentration,
persistence, or pace but then did not offer a restriction corresponding to the limitation nor did the
ALJ justify the lack of restriction given).

“As the Fourth Circuit mandates under Mascio, ‘once an ALJ had made a step three finding
that a claimant suffers from moderate difficulties in concentration, persistence, or pace, the ALJ
must either include a corresponding limitation in her RFC assessment, or explain why no such
limitation is necessary.”’ Hem'y, 2018 WL 558839, at *3 (citation omitted). “Without providing
further analysis of plaintiffs mental limitations, highlighting medical evidence refuting the
severity of the limitation, or otherwise discussing why a restriction pertaining to concentration,
persistence, or pace is not needed in the case, this court cannot perform an adequate review.” ld.
Because the ALJ neither included a proper limitation in her RFC assessment nor explained why
such a limitation was unnecessary in this case, the Court must remand the case to the SSA for
further analysis consistent with Mascio.

B. Substantial Evidence Supports The ALJ’s Determination 'l`hat Plaintif`f Does Not
Meeting A Listing.

Plaintiff"s final argument alleges that the ALJ erred at step three of the sequential
evaluation by improperly evaluating whether Plaintifi‘s spine impairments met or equaled Listing
l.04A, outlined in 20 C.F.R. pt. 404, subpt. P, app. 1. ECF No. 16-1 at 16-24. Specifically,
Plaintiff contends that “the ALJ erred in her analysis of Listing l.04A by invoking a heightened
burden of proof” found in Social Security Acquiescence Ruling 15-1(4) that is inapplicable to

claimants residing within the jurisdiction of the Fourth Circuit. Id at 20-21. The Court disagrees

12

At step three of the sequential evaluation, the ALJ must determine whether the claimant’s
impairments meet or equal one or more of the impairments listed in 20 C.F.R. pt. 404, subpt. P,
app. l. Where a claimant can show that her condition “meets or equals the listed impairments,”
the claimant is entitled to a conclusive presumption that she is disabled within the meaning of the
Act. Bowen v. City of New York, 476 U.S. 467, 471 (1986); see McNum's v. Calr‘fano, 605 F.2d
743, 744 (4th Cir. 1979) (stating that the listings, if met, are “conclusive on the issue ofdisability”).
The burden of proof is on the claimant to show that she meets all of the specified medical criteria
Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

“ln evaluating a claimant’s impairman an ALJ must fully analyze whether a claimant’s
impairment meets or equals a ‘Listing’ where there is factual support that a listing could be met.”
Huntington v. Apfel, 101 F.Supp.Zd 384, 390 (D.Md. 2000) (citing Cook v. Heckler, 783 P.2d
1 168, 1172 (4th Cir. 1986)). However, “[u]nder Cook, the duty of identification of relevant listed
impairments and comparison of symptoms to Listing criteria is only triggered if there is ample
evidence in the record to support a determination that the claimant’s impairment meets or equals
one of the listed impairments.” Ketcher v. Apfel, 68 F.Supp.Zd 629, 645 (D.Md. 1999). “Neither
the Social Security law nor logic commands an ALJ to discuss all or any of the listed impairments
without some significant indication in the record that the claimant suffers from that impairment.”
ld. On the other hand, “[a] necessary predicate to engaging in substantial evidence review is a
record of the basis for the ALJ’s ruling. The record should include a discussion of which evidence
the ALJ found credible and why, and specific application of the pertinent legal requirements to the
record evidence.” Radford, 734 F.3d at 295 (intemal citations omitted).

Remand is appropriate where the “ALJ’s opinion failed to apply the requirements of the

listings to the medical record.” Id at 292; Fox v. Colvin, 632 F.App’x 750, 755-56 (4th Cir. 2015)

13

(holding that the ALJ’s conclusory and perfunctory analysis at step three necessitated remand). ln
evaluating whether an ALJ’s listing comparison was proper, however, the Court is not confined to
the ALJ’s analysis at step three and instead must consider the reasoning provided by the ALJ in
the decision in its entirety. See Schoofield v. Barnharl, 220 F.Supp.2d 512, 522 (D.Md. 2002)
(holding remand is not warranted “where it is clear from the record which [Listing] . . . w[as]
considered, and there is elsewhere in the ALJ’s opinion an equivalent discussion of the medical
evidence relevant to the [s]tep [t]hree analysis which allows [the reviewing c]ourt readily to
determine whether there was substantial evidence to support the ALJ ’s [s]tep [t]hree conclusion”).
Listing l.04A states:
l.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
disease, facet arthritis, vertebral fracture), resulting in compromise
of a nerve root (including the cauda equina) or the spinal cord. With:
A. Evidence of nerve root compression characterized by neuro-
anatomic distribution of pain, limitation of motion of the spine,
motor loss (atrophy with associated muscle weakness or muscle
weakness) accompanied by sensory or reflex loss and, if there is
involvement of the lower back, positive straight-leg raising test
(sitting and supine)[.]
20 C.F.R. pt. 404, subpt. P, app. 1, 1.04A. ln other words, a claimant must demonstrate that she
meets all four requirements of Listing l.04A for an ALJ to make a finding that her impairment
meets or equals the listed impairment See Sullivan, 493 U.S. at 530.
During her step three analysis, the ALJ explained why Plaintiff failed to meet the
requirements of Listing 1.04A:
l have also considered whether [Plaintiff]’s degenerative disc
disease meets or medically equals Listing 1.04, 1 have considered
[Plainti&`]’s entire medical record as required by Acquiescence
Ruling (AR) 15-1(4). However, the medical evidence does not

indicate consistent reduction of range of motion, muscle strength,
and sensory or reflex function sufficient to meet the listing. lmaging

14

of [Plaintiff]’s back does not show any signs of spinal arachnoiditis,
as required to meet Listing l.04. In addition, [Plaintiff] testified that
she does not use a cane to ambulate, suggesting that she retains the
ability to ambulate efi`ectively. Accordingly, [Plaintiff]’s back
impairment does not meet the criteria of any listing.

ECF No. 10 at 31 (internal record citations omitted).

Plaintif’f` contends that the ALJ misapplied the standard for meeting Listing 1.04A set forth
in Social Security Acquiescence Ruling 15-1(4) by requiring “consistent” evidence of
impairments ECF No. 16-1 at 20-21. Acquiescence Ruling 15-1(4) explains how the SSA applies
the holding in Raayord v. Colvin, 734 F.3d 288 (4th Cir. 2013), regarding the appropriate standard
for claimants to meet Listing l.04A. 80 Fed. Reg. 57,418-02 (Sept. 23, 2015), 2015 WL 5564523,
at *57,418. 'I'he ruling provides in pertinent part:

ln [the Fourth Circuit], in deciding whether a claimant’s severe
medically determinable disorder of the spine meets listing l.04A,
adjudicators will not require that all of the medical criteria in
paragraph A appear simultaneously or in particularly close
proximity. Rather, adjudicators will engage in what the court of
appeals described as “a more free-forrn, contextual inquiry that
makes 12 months the relevant metric for the assessment of the
claimant’s duration of disability.”

Adjudicators will decide whether the evidence shows that all of the
medical criteria in paragraph A are present within a continuous 12~
month period (or, if there is less than 12 months of evidence in the
record, that all the medical criteria are present and are expected to
continue to be present). If all of the medical criteria are not present
within a continuous 12-month period, adjudicators will determine
that the disorder of the spine did not meet the listing.

ld. at *57,420.

Here, any error in the ALJ’s use of the word “consistent” was harmless because her analysis
at step four indicates that at least one of the required criteria for Listing l.04A was not met. See
Ngarurih v. Ashcrof!, 371 F.3d 182, 190 n.8 (4th Cir. 2004) (“While the general rule is that an

administrative order cannot be upheld unless the grounds upon which the agency acted in

15

exercising its powers were those upon which its action can be sustained, reversal is not required
when the alleged error clearly had no bearing on the procedure used or the substance of the decision
reached.” (intemal citations and quotation marks omitted)); Allen v. Barnhart, 357 F.3d 1 140, l 145
(10th Cir. 2004) (noting that the principle of harmless error applies to Social Security disability
cases). At step four, the ALJ stated:

ln terms of [Plaintiffj`s alleged back pain, imaging of` [Plaintiff]’s
spine showed some small disc protrusions, with slight effacement of
the left nerve root. Treatment records indicate spinal tenderness and
positive straight leg raises bilaterally in November 2014. Pain
management records also indicated positive straight leg raises and
an antalgic gait in February 2015. [Plaintifi`] also had limping and
reduced range of motion in April 2016. Examination also indicated
some moderate back spasms and limited range of motion in
September 2015. However, [Plaintiff] had intact sensation, reflexes,
and strength in October 2016. Examination also indicated full
strength with minimal loss of sensation in the left lower extremity.
Pain management providers indicated generally intact range of
motion in the spine, with eighty degrees of flexion and thirty-five
degrees of extension, in February 2015. . . .

ECF No. 10 at 34 (intemal record citations omitted).

In this discussion of Plaintiff’s relevant medical evidence, the ALJ cited to substantial
evidence in the record demonstrating that Plaintiff did not meet all of the requirements for Listing
1.04A. Specifically, the ALJ referenced a 2015 examination in which Plaintiff exhibited full
strength with intact sensation and only “minimally altered sensation” in the left lower extremity.
ld. (citing ECF No. 10 at 496). The ALJ also noted that Plaintiff “had intact sensation, reflexes,
and strength in October 2016.” Id. Such evidence indicates that the Listing l.04A requirement of
motor loss accompanied by sensory or reflex loss was not met. Therefore, in light of the evidence
in the medical record demonstrating that Plaintiff did not meet the requirements for motor loss
accompanied by sensory or reflex loss, the Court concludes that substantial evidence supports the

ALJ’s finding that Plaintiff`s impairments do not meet or equal Listing 1.04A.

16

M

ln summation, the Court finds that the ALJ improperly found that Plaintiff was “not
disabled" within the meaning of the Act from October 15, 2014 through the date of the ALJ’s
decision. Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN
PART due to inadequate analysis. Therefore, based on the foregoing, Plaintiff’s Motion for
Summary Judgment (ECF No. 16) is DENlED, Defendant’s Motion for Summary Judgrnent (ECF
No. 17) is DENlED, and the decision of the SSA is REMANDED for further proceedings in
accordance with this opinion. ln so holding, the Court expresses no opinion as to the ALJ’s

ultimate disability determination The clerk is directed to CLOSE this case,

 

Date: § wlg David Cop

United States Magistrate Judge

17

